Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the Request for Reconsideration received 12/2/2020.
2.	Claims 1-3, 5, 6, 13-16, 18-21, 23, and 24, are pending in the application. Claims 1, 13, and 14 are independent claims. 
3.	In response to the applicant’s arguments, the rejection of claims 1-3, 5, 6, 13-16, 18-21, 23, and 24 under 35 U.C.C 112 1st paragraph as failing to comply with the enablement requirement and the rejection of the same claims under 35 U.S.C 102(a)(1) as being anticipated by Waits remain rejected. 



Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-3, 5, 6, 13-16, 18-21, 23, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In reference to independent claim 1, the claim recites the following language:
‘wherein the initial document content comprises arrangement description data to indicate the document arrangement information; before generating page resources of the webpage to be published, according to document arrangement information and the initial document content, the method further comprises: obtaining the document arrangement information according to the arrangement description data.’
The specification provides a single description of the arrangement description data as it relates to determining the employed document arrangement information. More specifically, the specification state, ‘there are many methods for determining the employed document arrangement information. In another specific implementation procedure, in addition to page content needed by the page to be published, the initial document content may further comprise arrangement description data such as layout, knowledges or the like to indicate the document arrangement information; correspondingly, the document arrangement information may be obtained according to the arrangement description data.’ It is unclear what exactly the ‘arrangement description data’ is and how it indicates the document arrangement information. The ‘arrangement information’ is ‘page resources’ of a template page is also not defined in the specification in such a way that the information or page resources are not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification includes these terms such as ‘arrangement information’, ‘page resources’, ‘template page’, and ‘arrangement description data’ as generic terms without any details as to what defines the terms and what they include.
In reference to independent claims 13 and 14, the claims recite similar language to that of independent claim 1. Therefore, the claims are rejected under similar rationale. 
In reference to dependent claims 2, 3, 5, 6, 15, 16, 18-21, 23, and 24, the claims are dependent upon rejected base claims. Therefore, the claims are rejected for inheriting the same deficiencies of the independent claims. 


Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3, 5, 6, 13-16, 18-21, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waits Todd, ‘Continuous system and user documentation integration’, 2014 IEEE International Professional Communication Conference (IPCC), IEEE, published October 13th, 2014, pages 1-5 (See IDS 2/26/20).
In reference to independent claim 1, Waits teaches:
	‘obtaining initial document content of a webpage to be published;’
The reference to Waits discloses a means of generating and obtaining content of webpage to be published. See ‘Markup Syntax’ of page 3. 
	‘according to document arrangement information and the initial document content, generating page resources of the webpage to be published,’
	‘wherein the document arrangement information is page resources of a template page, and wherein the page resources of the template page comprises a page main resource and a page sub-resource, wherein the page main resource is a page source code and the page sub-resource is static resources linked by the page main resource,’
The reference to Waits discloses a means of utilizing templates for formatting wherein the template page includes both main source code in markup languages such as HTML or PDF and further includes a page sub resource in the style guidelines through CSS content. See ‘Pandoc’, pages 3 and 4. Also, see page 2. 
	‘wherein the initial document content comprises arrangement description data to indicate the document arrangement information; before generating page resources of the webpage to be published, according to document arrangement information and the initial document content, the method further comprises:’
	‘obtaining the document arrangement information according to the arrangement description data.’
The reference to Waits teaches a means of marking things for emphasis as snippets of code, lists, quotes, or links and further allows a writer to tag text for specific purposes in its final form. Thus, the reference discloses arrangement description data to indicate the document arrangement information and obtaining the document arrangement information based on the description data writer included in the content page.  The data generated with the initial content is used as description data and thus provides a template content structure with the necessary information to properly format and generate a document. See pages 3 and 4 of the reference. 
In reference to dependent claim 2, Waits teaches:
	A means of utilizing a Markdown language to perform content editing processing to obtain the initial document content. See ‘Markup Syntax’ and ‘Pandoc’ of page 3. 
In reference to dependent claim 3, Waits teaches:


In reference to dependent claim 5, Waits teaches:
	A means utilizing a continuous integration through a version control system which is based on version identifiers. The system maintains updates made to the content and further updates resources through the use of the templates. See pages 3 and 4.
In reference to dependent claim 6, Waits teaches:
	Utilizing a continuous integration through a version control system which is based on version identifiers. The system maintains updates made to the content and further updates resources through the use of the templates. See pages 3 and 4.
In reference to claims 13-16, 18-21, 23, and 24, the claims recite similar language to that of claims 1, 2, 3, 5, and 6. Thus, the claims are rejected under similar rationale. 



Response to Arguments
8.	Applicant's arguments filed 12/2/2020 have been fully considered but they are not persuasive. Applicant argues, in reference to independent claim 1, with respect to the rejection under 35 U.S.C. 112 1st paragraph, as failing to comply with the enablement requirement, that specification and its context make clear to one skilled in the art what ‘arrangement description data’ defines. The examiner disagrees and points to the specification, page 8 and 9, which includes the only mention of what might define the ‘arrangement description data’. It states ‘in addition to page content needed by the page to be published, the initial document content may further comprise arrangement description data such as .



Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127.  The examiner can normally be reached on Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178